Citation Nr: 0432664	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder, claimed as depression.  

2.  Entitlement to an initial disability rating, greater than 
20 percent, for a left bicipital muscle tear, with 
acromioclavicular (AC) joint separation (minor).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from October 2000 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In May 2004, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge, sitting at the RO.  
A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to this appeal.  This law redefines 
the obligations of VA with respect to the duty to assist; the 
duty to obtain medical opinion(s) where necessary; and it 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

By correspondence, dated in March 2003, the RO attempted to 
inform the veteran of the requirements of VCAA.  The limited 
information contained in the correspondence, pertained to 
service-connection claims only.  In July 2003, the RO granted 
the claim for entitlement to service connection for a left 
bicipital muscle tear, with AC joint separation (minor), 
assigning a 20 percent disability rating, effective January 
2003.  The veteran appealed the assigned rating, maintaining 
that the disability is more than 20 percent disabling, and 
that he is entitled to a higher rating.  

The Board finds that the March 2003 correspondence was 
insufficient to satisfy VA's obligations under the VCAA.  
Specifically, the veteran has maintained that the left 
bicipital muscle tear is more than 20 percent disabling; 
however, the RO has not informed the veteran of what is 
necessary to substantiate a higher rating.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA failed to specifically discuss 
the required notice to the veteran of the information and 
evidence necessary to substantiate the claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss either the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard set forth by the 
VCAA.  More specifically, VA has failed to adequately discuss 
their amended duty to notify the veteran regarding the 
claims.  Moreover, VA failed to inform the veteran of which 
evidence VA will seek to provide and which evidence the 
veteran is responsible for providing, citing Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Consequently, a general letter addressing these provisions is 
insufficient.  The correspondence must be very specific as to 
what evidence the veteran is responsible for.  If VA failed 
to discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standard required under the Quartuccio and Charles cases; 
therefore, this is a violation of due process that must be 
addressed before the Board can move forward with the claims.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the veteran's claim for entitlement to 
service connection for a his claimed 
psychiatric disorder, to include 
depression, and entitlement to an initial 
increased rating, greater than 20 
percent, for the left bicipital muscle 
tear.  A general form letter, prepared by 
the RO, not specifically addressing the 
disability and entitlement at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran, and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for the left bicipital 
muscle tear, and the nervous disorder, 
claimed as depression.  After the 
releases are signed, the RO should obtain 
and associate with the claims folder all 
of the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain the records, a notation to that 
effect should be inserted in the file.  
The veteran should be informed of failed 
attempts to procure the records.  

3.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO is advised that 
to make a determination based on the law 
and regulations in effect at the time of 
the decision, to include any further 
changes in VCAA and any other applicable 
legal precedent, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



